


Exhibit 10.1


NOVATEL WIRELESS, INC.
Amended and Restated
2009 Omnibus Incentive Compensation Plan
1. Purpose. The purpose of the Novatel Wireless, Inc. 2009 Omnibus Incentive
Compensation Plan is to promote the long-term success of the Company and the
creation of stockholder value by offering directors, officers, employees and
consultants of the Company an opportunity to acquire a proprietary interest in
the success of the Company, or to increase such interest, and to encourage such
selected persons to continue to provide services to the Company and to attract
new individuals with outstanding qualifications.
2. Definitions. As used in the Plan,
(a) “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries owns not less than 50 percent of such entity.
(b) “Aggregate Share Limit” means the aggregate maximum number of shares
available under the Plan pursuant to Section 3(a)(i) of the Plan.
(c) “Annual Incentive Award” means a cash award granted pursuant to Section 8 of
the Plan, where such award is based on Management Objectives and a Performance
Period of one year or less.
(d) “Appreciation Right” means a right granted pursuant to Section 5 of the
Plan.
(e) “Award” means any Annual Incentive Award, Option Right, Restricted Stock,
Restricted Stock Unit, Appreciation Right, Performance Share, Performance Unit
or Other Award granted pursuant to the terms of the Plan.
(f) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.
(g) “Beneficial Owner” or “Beneficial Ownership” has the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.
(h) “Board” means the Board of Directors of NWI, as constituted from time to
time.
(i) “Change in Control” means, except as may otherwise be provided in an
Evidence of Award, the first to occur of the following events:
(i) any Person is or becomes the Beneficial Owner of 50 percent or more of the
combined voting power of the then-outstanding Voting Stock of NWI; provided ,
however , that:
(1) the following acquisitions will not constitute a Change in Control: (A) any
acquisition of Voting Stock of NWI directly from NWI that is approved by a
majority of the Incumbent Directors, (B) any acquisition of Voting Stock of NWI
by the Company, (C) any acquisition of Voting Stock of NWI by the trustee or
other fiduciary holding securities under any employee benefit plan (or related
trust) sponsored or maintained by the Company, and (D) any acquisition of Voting
Stock of NWI by any Person pursuant to a Business Transaction that complies with
clauses (A), (B) and (C) of Section 2(i)(iii) below;
(2) if any Person is or becomes the Beneficial Owner of 50 percent or more of
the combined voting power of the then-outstanding Voting Stock of NWI as a
result of a transaction described in clause (A) of Section 2(i)(i)(1) above and
such Person thereafter becomes the Beneficial Owner of any additional shares of
Voting Stock of NWI representing one percent or more of the then-outstanding
Voting Stock of NWI, other than in an acquisition directly from NWI that is
approved by a majority of the Incumbent Directors or other than as a result of a
stock dividend, stock split or similar transaction effected by NWI in which all
holders of Voting Stock are treated equally, such subsequent acquisition will be
treated as a Change in Control;
(3) a Change in Control will not be deemed to have occurred if a Person is or
becomes the Beneficial Owner of 50 percent or more of the Voting Stock of NWI as
a result of a reduction in the number of shares of Voting Stock of NWI
outstanding pursuant to a transaction or series of transactions that is approved
by a majority of the Incumbent Directors unless and until such Person thereafter
becomes the Beneficial Owner of any additional shares of Voting Stock of NWI
representing one percent or more of the then-outstanding Voting Stock of NWI,
other than as a result of a stock dividend, stock split or similar transaction
effected by NWI in which all holders of Voting Stock are treated equally; and




--------------------------------------------------------------------------------




(4) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired Beneficial Ownership of 50 percent or more of the
Voting Stock of NWI inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person has Beneficial Ownership of less
than 50 percent of the Voting Stock of NWI, then no Change in Control will have
occurred as a result of such Person’s acquisition; or
(ii) a majority of the Board ceases to be comprised of Incumbent Directors; or
(iii) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of NWI or the
acquisition of the stock or assets of another corporation, or other transaction
(each, a “Business Transaction”), unless, in each case, immediately following
such Business Transaction (A) the Voting Stock of NWI outstanding immediately
prior to such Business Transaction continues to represent (either by remaining
outstanding or by being converted into Voting Stock of the surviving entity or
any parent thereof), more than 50 percent of the combined voting power of the
then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns NWI or all or substantially all of NWI’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Transaction, of the Voting Stock of NWI, (B) no Person (other than NWI,
such entity resulting from such Business Transaction, or any employee benefit
plan (or related trust) sponsored or maintained by the Company or such entity
resulting from such Business Transaction) has Beneficial Ownership, directly or
indirectly, of 50 percent or more of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Transaction, and (C) at least a majority of the members of the Board of
Directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or
(iv) approval by the stockholders of NWI of a complete liquidation or
dissolution of NWI, except pursuant to a Business Transaction that complies with
clauses (A), (B) and (C) of Section 2(i)(iii).
(j) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, as such law and regulations may be amended
from time to time.
(k) “Committee” means a committee consisting of one or more members of the Board
that is appointed by the Board (as described in Section 12) to administer the
Plan.
(l) “Company” means, collectively, NWI and its Subsidiaries.
(m) “Covered Employee” means a Participant who is, or is determined by the Board
to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
(n) “Date of Grant” means the date specified by the Board on which a grant of an
Award will become effective (which date with respect to an Option Right or an
Appreciation Right will not be earlier than the date on which the Board takes
action with respect thereto).
 
(o) “Director” means a member of the Board of Directors of NWI.
(p) “EBIT” means earnings before interest and taxes.
(q) “EBITDA” means earnings before interest, taxes, depreciation and
amortization.
(r) “EBT” means earnings before taxes.
(s) “Effective Date” means the date that the Plan is approved by the
stockholders of NWI.
(t) “Evidence of Award” means an agreement, certificate, resolution,
notification or other type or form of writing or other evidence approved by the
Board that sets forth the terms and conditions of the Awards granted. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of NWI and, unless otherwise determined by the Board, need
not be signed by a representative of NWI or a Participant.
(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
(v) “Existing Plan” means the Amended and Restated Novatel Wireless, Inc. 2000
Stock Incentive Plan.
(w) “GAAP” means accounting principles generally accepted in the United States
of America as in effect from time to time.




--------------------------------------------------------------------------------




(x) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.
(y) “Incumbent Directors” means the individuals who, as of the date hereof, are
Directors of NWI and any individual becoming a Director subsequent to the date
hereof whose election, nomination for election by NWI’s stockholders, or
appointment, was approved by a vote of at least two-thirds of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NWI in which such person is named as a nominee for director, without objection
to such nomination); provided , however , that an individual will not be an
Incumbent Director if such individual’s election or appointment to the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of Directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board.
(z) “Management Objectives” means the performance objective or objectives
established pursuant to the Plan for Participants who have received grants of
Annual Incentive Awards, Performance Shares or Performance Units or, when so
determined by the Board, Option Rights, Appreciation Rights, Restricted Stock,
Restricted Stock Units, dividend equivalents or Other Awards pursuant to the
Plan. Management Objectives may be described in terms of NWI-wide objectives or
objectives that are related to the performance of the individual Participant or
a Subsidiary, division, business unit, region or function within NWI or any
Subsidiary. The Management Objectives may be made relative to the performance of
other companies. The Management Objectives applicable to any Qualified
Performance-Based Award to a Covered Employee will be based on specified levels
of or changes in one or more of the following criteria:
(i) Profits: Operating income, EBIT, EBT, net income, cash net income, earnings
per share, residual or economic earnings or economic profit;
(ii) Cash Flow: EBITDA, free cash flow, free cash flow with or without specific
capital expenditure targets or ranges, including or excluding divestments and/or
acquisitions, total cash flow, cash flow in excess of cost of capital, residual
cash flow or cash flow return on investment;
(iii) Returns: Economic value added (EVA) or profits or cash flow returns on:
sales, assets, invested capital, net capital employed or equity;
(iv) Working Capital: Working capital divided by sales, days’ sales outstanding,
days’ sales inventory or days’ sales in payables;
 
(v) Profit Margins: Profits divided by revenues or sales, gross margins divided
by revenues or sales, or operating margin divided by revenues or sales;
(vi) Liquidity Measures: Debt-to-capital ratios, debt-to-EBITDA ratios or total
debt;
(vii) Sales Growth, Margin Growth, Unit Growth, Cost Initiative and Stock Price
Metrics: Revenues, revenue growth, sales, sales growth, gross margin, operating
margin, shipment volume, unit growth, stock price appreciation, total return to
stockholders, expense targets, productivity targets or ratios, sales and
administrative expenses divided by sales, or sales and administrative expenses
divided by profits; and
(viii) Strategic Initiative Key Deliverable Metrics: Consisting of one or more
of the following: product development or launch, strategic partnering, research
and development, regulatory compliance or submissions, vitality or
sustainability index, market share or penetration, geographic business expansion
goals, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, or goals relating to acquisitions or divestitures of subsidiaries,
affiliates or joint ventures.
At the Board’s discretion, any Management Objective may be measured before
special items, and may or may not be determined in accordance with GAAP. The
Board shall have the authority to make equitable adjustments to the Management
Objectives (and to the related minimum, target and maximum levels of achievement
or performance) as follows: in recognition of unusual or non-recurring events
affecting NWI or any Subsidiary or Affiliate or the financial statements of NWI
or any Subsidiary or Affiliate; in response to changes in applicable laws or
regulations; to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles; or in recognition of any events or circumstances (including, without
limitation, changes in the business, operations, corporate or capital structure
of the Company or the manner in which it conducts its business) that render the
Management Objectives unsuitable; provided , however , that no such adjustment
shall be made to any Management Objective applicable to a Qualified
Performance-Based Award to the extent such adjustment would cause such Award to
fail to meet the requirements for “qualified performance-based compensation”
under Section 162(m) of the Code, unless the Board determines that the
satisfaction of such requirements is neither necessary or appropriate.
(aa) “Market Value per Share” means as of any particular date the closing sale
price of a Share as reported on the Nasdaq Stock Market or, if not listed on
such exchange, on any other national securities exchange on which the Shares are
listed. If the




--------------------------------------------------------------------------------




Shares are not traded as of any given date, the Market Value per Share means the
closing price for the Shares on the principal exchange on which the Shares are
traded for the immediately preceding date on which the Shares were traded. If
there is no regular public trading market for the Shares, the Market Value per
Share of the Shares shall be the fair market value of the Shares as determined
in good faith by the Board. The Board is authorized to adopt another fair market
value pricing method, provided such method is in compliance with the fair market
value pricing rules set forth in Section 409A of the Code.
(bb) “NWI” means Novatel Wireless, Inc., a Delaware corporation, and any
successors thereto.
(cc) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.
(dd) “Option Price” means the purchase price payable on exercise of an Option
Right.
(ee) “Option Right” means the right to purchase Shares upon exercise of an
option granted pursuant to Section 4 of the Plan.
(ff) “Other Award” means an Award granted pursuant to Section 9 of the Plan.
(gg) “Participant” means a person who is selected by the Board to receive Awards
under the Plan and who is (i) an employee of the Company or any one or more of
its Affiliates, (ii) a member of the Board, or (iii) an individual who performs
bona fide services to the Company or any one or more of its Affiliates.
 
(hh) “Performance Period” means, in respect of an Award, a period of time within
which the Management Objectives relating to such Award are to be achieved.
(ii) “Performance Share” means an Award under the Plan equivalent to the right
to receive one Share awarded pursuant to Section 8 of the Plan.
(jj) “Performance Unit” means a unit awarded pursuant to Section 8 of the Plan
that is equivalent to $1.00 or such other value as is determined by the Board.
(kk) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act or any successor provision thereto, as modified and used in
Sections 13(d) and 14(d) thereof and the rules thereunder.
(ll) “Plan” means this Novatel Wireless, Inc. 2009 Omnibus Incentive
Compensation Plan.
(mm) “Qualified Performance-Based Award” means any Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.
(nn) “Restricted Stock” means Shares granted pursuant to Section 6 of the Plan
as to which neither the substantial risk of forfeiture nor the prohibition on
transfers has expired.
(oo) “Restriction Period” means the period of time during which Restricted Stock
or Restricted Stock Units may be subject to restrictions, as provided in
Section 6 and Section 7 of the Plan.
(pp) “Restricted Stock Unit” means an Award made pursuant to Section 7 of the
Plan.
(qq) “Secondary Committee” means one or more senior officers of NWI (who need
not be members of the Board), acting as a committee established by the Board
pursuant to Section 12(b) of the Plan, subject to such conditions and
limitations as the Board shall prescribe.
(rr) “Shares” means the shares of common stock, par value $0.001 per share, of
NWI or any security into which such Shares may be changed by reason of any
transaction or event of the type referred to in Section 11 of the Plan.
(ss) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Appreciation Right, respectively.
(tt) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by NWI; except that, for purposes of determining whether
any person may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” means any corporation in which at the time NWI owns or
controls, directly or indirectly, more than 50 percent of the total combined
voting power represented by all classes of stock issued by such corporation.




--------------------------------------------------------------------------------




(uu) “Voting Stock” means securities entitled to vote generally in the election
of directors.
3. Shares Available Under the Plan.
(a) Maximum Shares Available Under Plan.
(i) Subject to adjustment as provided in Section 11 of the Plan, the maximum
number of Shares that may be issued (A) upon the exercise of Option Rights or
Appreciation Rights, (B) in payment or settlement of Restricted Stock and
released from substantial risks of forfeiture thereof, (C) in payment or
settlement of Restricted Stock Units, (D) in payment or settlement of
Performance Shares or Performance Units that have been earned, (E) in payment or
settlement of Other Awards, or (F) in payment of dividend equivalents paid with
respect to Awards made under the Plan, in the aggregate will not exceed
12,000,000 Shares (the “Aggregate Share Limit”), plus an additional 323,000
Shares that may be issued for inducement grants pursuant to Nasdaq Listing Rule
5635 (“Inducement Shares”). Shares issued under any plan assumed by NWI in any
corporate transaction will not count against the Aggregate Share Limit.
(ii) Shares covered by an Award granted under the Plan shall not be counted
against the Aggregate Share Limit unless and until they are actually issued and
delivered to a Participant and, therefore, the total number of Shares available
under the Plan as of a given date shall not be reduced by any Shares relating to
prior Awards that have expired or have been forfeited or cancelled, and to the
extent of payment in cash of the benefit provided by any Award granted under the
Plan, any Shares that were covered by that Award will be available for issue or
transfer hereunder. If, under the Plan, a Participant has elected to give up the
right to receive compensation in exchange for Shares based on fair market value,
such Shares will not count against the Aggregate Share Limit. In addition, upon
the full or partial payment of any Option Price by the transfer to the Company
of Shares or upon satisfaction of tax withholding provisions in connection with
any such exercise or any other payment made or benefit realized under this Plan
by the transfer or relinquishment of Shares, there shall be deemed to have been
issued under this Plan only the net number of Shares actually issued by the
Company.
(iii) Subject to adjustment as provided in Section 11 of the Plan, the aggregate
number of Shares actually issued by the Company upon the exercise of Incentive
Stock Options will not exceed 7,000,000 Shares.
(b) Individual Participant Limits. Notwithstanding anything in this Section 3,
or elsewhere in the Plan, to the contrary, and subject to adjustment as provided
in Section 11 of the Plan:
(i) No Participant will be granted Option Rights or Appreciation Rights, in the
aggregate, for more than 1,000,000 Shares during any calendar year;
(ii) No Participant will be awarded Qualified Performance Based-Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or Other Awards, in
the aggregate, for more than 500,000 Shares during any calendar year;
(iii) In no event will any Participant in any calendar year receive a Qualified
Performance-Based Award of Performance Units having an aggregate maximum value
in excess of $2,500,000;
(iv) In no event will any Participant in any calendar year receive a Qualified
Performance-Based Award that is an Annual Incentive Award having an aggregate
maximum value in excess of $2,500,000; and
(v) In no event will any Participant in any calendar year receive a Qualified
Performance-Based Award in the form of Other Awards of cash under Section 9(b)
having an aggregate maximum value in excess of $2,500,000.
4. Option Rights. The Board may, from time to time, authorize the granting to
Participants of Option Rights upon such terms and conditions consistent with the
following provisions as it may determine:
(a) Each grant will specify the number of Shares to which it pertains subject to
the limitations set forth in Section 3 of the Plan.
(b) Each grant will specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.
(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to NWI or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to NWI of Shares owned by the
Optionee (or other consideration authorized pursuant to Section 4(d)) having a
value at the time of exercise equal to the total Option Price, (iii) by
withholding by NWI from the Shares otherwise deliverable to the Optionee upon
the exercise of such Option, a number of Shares having a value at the time of
exercise equal to the total Option Price, (iv) by a combination of such methods
of payment, or (v) by such other methods as may be approved by the Board.
(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to NWI of some or all of the Shares to which such exercise relates.




--------------------------------------------------------------------------------




(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.
(f) Each grant will specify the period or periods of continuous service by the
Optionee with NWI or any Subsidiary that is necessary before the Option Rights
or installments thereof will become exercisable.
(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.
(h) Option Rights granted under the Plan may be (i) Incentive Stock Options,
(ii) options that are not intended to qualify as Incentive Stock Options, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who are “employees” (under Section 3401(c) of the Code) of NWI
or a subsidiary of NWI (under Section 424 of the Code).
(i) The Board may substitute, without receiving Participant permission,
Appreciation Rights payable only in Shares (or Appreciation Rights payable in
Shares or cash, or a combination of both, at the Board’s discretion) for
outstanding Option Rights; provided , however , that the terms of the
substituted Appreciation Rights are substantially the same as the terms for the
Option Rights at the date of substitution and the difference between the Market
Value Per Share of the underlying Shares and the Base Price of the Appreciation
Rights is equivalent to the difference between the Market Value Per Share of the
underlying Shares and the Option Price of the Option Rights. If the Board
determines, based upon advice from NWI’s accountants, that this provision
creates adverse accounting consequences for NWI, it shall be considered null and
void.
(j) No Option Right will be exercisable more than 10 years from the Date of
Grant.
(k) No grant of Option Rights may provide for dividends, dividend equivalents or
other similar distributions to be paid on such Option Rights.
5. Appreciation Rights. The Board may, from time to time, authorize the granting
to any Participant of Appreciation Rights upon such terms and conditions
consistent with the following provisions as it may determine:
(a) An Appreciation Right will be a right of the Participant to receive from NWI
an amount determined by the Board, which will be expressed as a percentage of
the Spread (not exceeding 100 percent) at the time of exercise.
(b) Each grant will specify the Base Price, which may not be less than the
Market Value Per Share on the Date of Grant.
(c) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by NWI in cash, in Shares or in any combination thereof and
may retain for the Board the right to elect among those alternatives.
(d) Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Board at the Date of Grant.
 
(e) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.
(f) Each grant will specify the period or periods of continuous service by the
Participant with NWI or any Subsidiary that is necessary before such
Appreciation Right or installments thereof will become exercisable.
(g) Any grant of Appreciation Rights may specify Management Objectives that must
be achieved as a condition of the exercise of such Appreciation Rights.
(h) Successive grants may be made to the same Participant regardless of whether
any Appreciation Rights previously granted to the Participant remain
unexercised.
(i) No Appreciation Right granted under the Plan may be exercised more than 10
years from the Date of Grant.
(j) No grant of Appreciation Rights may provide for dividends, dividend
equivalents or other similar distributions to be paid on such Appreciation
Rights.
6. Restricted Stock. The Board may, from time to time, authorize the granting of
Restricted Stock to Participants upon such terms and conditions consistent with
the following provisions as it may determine:
(a) Each such grant will constitute an immediate transfer of the ownership of
Shares to the Participant in consideration of the performance of services,
entitling such Participant to voting, dividend and other ownership rights, but
such rights shall be subject to such restrictions and the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Board may determine.




--------------------------------------------------------------------------------




(b) Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.
(c) Each such grant will provide that the Restricted Stock covered by such grant
that vests upon the passage of time will be subject to a “substantial risk of
forfeiture” within the meaning of Section 83 of the Code for a Restriction
Period to be determined by the Board at the Date of Grant or upon achievement of
Management Objectives referred to in subparagraph (e) below.
(d) Each such grant will provide that during, and may provide that after, the
Restriction Period, the transferability of the Restricted Stock will be
prohibited or restricted in the manner and to the extent prescribed by the Board
at the Date of Grant (which restrictions may include, without limitation, rights
of repurchase or first refusal in NWI or provisions subjecting the Restricted
Stock to a continuing substantial risk of forfeiture in the hands of any
transferee).
(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.
(f) Notwithstanding anything to the contrary contained in the Plan, any grant of
Restricted Stock may provide for the earlier termination of restrictions on such
Restricted Stock in the event of the retirement, death or disability, or other
termination of employment of a Participant, or a Change in Control; provided ,
however , that no Award intended to be a Qualified Performance-Based Award shall
provide for such early termination of restrictions in the event of retirement or
other termination of employment to the extent such provision would cause such
Award to fail to be a Qualified Performance-Based Award.
(g) Any such grant of Restricted Stock may require that any or all dividends or
other distributions paid thereon during the Restriction Period be automatically
deferred and reinvested in additional shares of Restricted Stock or paid in
cash, which may be subject to the same restrictions as the underlying Award;
provided, however , that dividends or other distributions on Restricted Stock
subject to
Management Objectives shall be deferred and paid in cash upon the achievement of
the applicable Management Objectives and the lapse of all restrictions on such
Restricted Stock.
 
(h) Unless otherwise directed by the Board, (i) all certificates representing
shares of Restricted Stock will be held in custody by NWI until all restrictions
thereon will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such Shares, or (ii) all shares of Restricted Stock will be held at
NWI’s transfer agent in book entry form with appropriate restrictions relating
to the transfer of such shares of Restricted Stock.
7. Restricted Stock Units. The Board may, from time to time, authorize the
granting of Restricted Stock Units to Participants upon such terms and
conditions consistent with the following provisions as it may determine:
(a) Each such grant will constitute the agreement by NWI to deliver Shares or
cash to the Participant in the future in consideration of the performance of
services, but subject to such restrictions and the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Board may specify.
(b) Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.
(c) Notwithstanding anything to the contrary contained in the Plan, any grant of
Restricted Stock Units may provide for the earlier lapse or modification of the
Restriction Period in the event of the retirement, death or disability, or other
termination of employment of a Participant, or a Change in Control; provided ,
however , that no Award intended to be a Qualified Performance-Based Award shall
provide for such early lapse or modification in the event of retirement or other
termination of employment to the extent such provision would cause such Award to
fail to be a Qualified Performance-Based Award.
(d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her Award and will have no rights of ownership
in the Restricted Stock Units and will have no right to vote them, but the Board
may at the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on either a current, deferred or contingent basis either
in cash, additional Restricted Stock Units or in additional Shares; provided ,
however , that dividend equivalents on Restricted Stock Units subject to
Management Objectives shall be deferred and paid in cash upon the achievement of
the applicable Management Objectives and the lapse of all restrictions on such
Restricted Stock Units.
(e) Each grant of Restricted Stock Units will specify the time and manner of
payment of the Restricted Stock Units that have been earned.




--------------------------------------------------------------------------------




8. Annual Incentive Awards, Performance Shares and Performance Units. The Board
may, from time to time, authorize the granting of Annual Incentive Awards,
Performance Shares and Performance Units that will become payable to a
Participant upon achievement of specified Management Objectives during the
Performance Period, upon such terms and conditions consistent with the following
provisions as it may determine:
(a) Each grant will specify either the number of shares, or amount of cash,
payable with respect to Annual Incentive Awards, Performance Shares or
Performance Units to which it pertains, which number or amount payable may be
subject to adjustment to reflect changes in compensation or other factors.
(b) The Performance Period with respect to each Annual Incentive Award,
Performance Share or Performance Unit will be such period of time (not less than
one year in the case of each Performance Share and Performance Unit), as will be
determined by the Board at the time of grant, which Performance Period may be
subject to earlier lapse or other modification in the event of the retirement,
death or disability, or other termination of employment of a Participant, or a
Change in Control; provided , however , that no Award intended to be a Qualified
Performance-Based Award shall provide for such early lapse or modification in
the event of retirement or other termination of employment to the extent such
provision would cause such Award to fail to be a Qualified Performance-Based
Award.
 
(c) Any grant of Annual Incentive Awards, Performance Shares or Performance
Units will specify Management Objectives that, if achieved, will result in
payment or early payment of the Award and may set forth a formula for
determining the number of shares, or amount of cash, payable with respect to
Annual Incentive Awards, Performance Shares or Performance Units that will be
earned if performance is at or above the minimum or threshold level or levels.
(d) Each grant will specify the time and manner of payment of Annual Incentive
Awards, Performance Shares or Performance Units that have been earned. Any grant
of Performance Shares or Performance Units may specify that the amount payable
with respect thereto may be paid by NWI in cash, in Shares or in any combination
thereof and will retain in the Board the right to elect among those
alternatives.
(e) Any grant of Annual Incentive Awards, Performance Shares or Performance
Units may specify that the amount payable or the number of Shares issued with
respect thereto may not exceed maximums specified by the Board at the Date of
Grant.
(f) The Board may at the Date of Grant of Performance Shares provide for the
payment of dividend equivalents to the holder thereof on either a current,
deferred or contingent basis, either in cash or in additional Shares; provided,
however , that dividend equivalents on Performance Shares shall be deferred and
paid in cash upon the achievement of the applicable Management Objectives.
9. Other Awards.
(a) The Board may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Shares
or factors that may influence the value of such Shares, including, without
limitation, awards consisting of securities or other rights convertible or
exchangeable into Shares, purchase rights for Shares, awards with value and
payment contingent upon performance of the Company or specified Subsidiaries,
Affiliates or other business units thereof or any other factors designated by
the Board, and awards valued by reference to the book value of Shares or the
value of securities of, or the performance of specified Subsidiaries or
Affiliates or other business units of NWI. The Board shall determine the terms
and conditions of such awards. Shares delivered pursuant to an award in the
nature of a purchase right granted under this Section 9 shall be purchased for
such consideration, paid for at such time, by such methods, and in such forms,
including, without limitation, cash, Shares, Other awards, notes or other
property, as the Board shall determine.
(b) Except as otherwise provided in Section 15(b), cash awards, as independent
awards or as an element of or supplement to any other Award granted under the
Plan, may also be granted pursuant to this Section 9.
(c) The Board may grant Shares as a bonus, or may grant other Awards in lieu of
obligations of NWI or a Subsidiary to pay cash or deliver other property under
the Plan or under other plans or compensatory arrangements, subject to such
terms as shall be determined by the Board in a manner that complies with
Section 409A of the Code.
10. Transferability.
(a) Except as otherwise determined by the Board, no Awards granted under the
Plan shall be transferable by the Participant except by will or the laws of
descent and distribution, and in no event shall any such Award granted under the
Plan be transferred for value. Except as otherwise determined by the Board,
Option Rights and Appreciation Rights will be exercisable during the
Participant’s lifetime only by him or her or, in the event of the Participant’s
legal incapacity to do so, by




--------------------------------------------------------------------------------




his or her guardian or legal representative acting on behalf of the Participant
in a fiduciary capacity under state law and/or court supervision.
(b) The Board may specify at the Date of Grant that part or all of the Shares
that are to be issued by the Company upon the exercise of Option Rights or
Appreciation Rights, upon the termination of the Restriction Period applicable
to Restricted Stock or Restricted Stock Units or upon payment under any grant of
Performance Shares, Performance Units or Other Awards will be subject to further
restrictions on transfer.
 
11. Adjustments. The Board shall make or provide for such adjustments in the
numbers of Shares covered by outstanding Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units granted hereunder and, if applicable, in the number of Shares covered by
Other Awards, in the Option Price and Base Price provided in outstanding Option
Rights or Appreciation Rights, and in the kind of Shares covered thereby, as the
Board, in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Board, in its
discretion, may provide in substitution for any or all outstanding Awards under
the Plan such alternative consideration (including cash), if any, as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all Awards so replaced in a manner that
complies with Section 409A of the Code. In addition, for each Option Right or
Appreciation Right with an Option Price or Base Price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Board may in its sole discretion elect to cancel such Option
Right or Appreciation Right without any payment to the person holding such
Option Right or Appreciation Right. The Board shall also make or provide for
such adjustments in the numbers of shares specified in Section 3 of the Plan as
the Board in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 11;
provided , however , that any such adjustment to the number specified in
Section 3(a)(iii) will be made only if and to the extent that such adjustment
would not cause any Option Right intended to qualify as an Incentive Stock
Option to fail so to qualify.
12. Administration of the Plan.
(a) The Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under the Plan to the Committee. To
the extent of any such delegation, references in the Plan to the Board will be
deemed to be references to such Committee. A majority of the Committee will
constitute a quorum, and the action of the members of the Committee present at
any meeting at which a quorum is present, or acts unanimously approved in
writing, will be the acts of the Committee.
(b) To the extent permitted by applicable law, including any rule of the Nasdaq
Stock Market, the Board or Committee may delegate its duties under the Plan to a
Secondary Committee, subject to such conditions and limitations as the Board or
Committee shall prescribe; provided , however , that: (i) only the Board or
Committee may grant an Award to a Participant who is subject to Section 16 of
the Exchange Act; (ii) only the Board or Committee may grant an Award designed
to be a Qualified Performance-Based Award; (iii) no Secondary Committee may
grant an Award to a member of such Secondary Committee; (iv) the resolution
providing for such delegation sets forth the total number of Shares and/or the
pool dollar value of the Awards such Secondary Committee may grant; and (v) the
Secondary Committee shall report periodically to the Board or the Committee, as
the case may be, regarding the nature and scope of the Awards granted pursuant
to the authority delegated. To the extent of any such delegation, references or
deemed references in the Plan to the Committee will be deemed to be references
to such Secondary Committee. A majority of the Secondary Committee will
constitute a quorum, and the action of the members of the Secondary Committee
present at any meeting at which a quorum is present, or acts unanimously
approved in writing, will be the acts of the Secondary Committee.
(c) The Board shall have full and exclusive discretionary power to interpret the
terms and the intent of this Plan and any Evidence of Award or other agreement
or document ancillary to or in connection with this Plan, to determine
eligibility for Awards and to adopt such rules, regulations, forms, instruments,
and guidelines for administering this Plan as the Board may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions, including the terms and
conditions set forth in an Evidence of Award, granting Awards as an alternative
to or as the form of payment for grants or rights earned or due under
compensation plans or arrangements of the Company, construing any ambiguous
provision of the Plan or any Evidence of Award, and, subject to Sections 15 and
18, adopting modifications and amendments to this Plan or any Evidence of Award,
including without limitation, any that are necessary to comply with the laws of
the countries and other jurisdictions in which NWI, its Affiliates, and/or its
Subsidiaries operate. The grant of any Award that specifies Management
Objectives that must be achieved before such Award can be earned or paid will




--------------------------------------------------------------------------------




specify that, before such Award will be earned and paid, the Board must certify
that the Management Objectives have been satisfied.
(d) The interpretation and construction by the Board of any provision of this
Plan or of any Evidence of Award or other agreement or document ancillary to or
in connection with this Plan and any determination by the Board pursuant to any
provision of the Plan or of any such Evidence of Award or other agreement or
document ancillary to or in connection with this Plan will be final and
conclusive. No member of the Board will be liable for any such action or
determination made in good faith.
13. Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under the Plan, the Board may provide for such special
terms for Awards to Participants who are foreign nationals or who are employed
by NWI or any Subsidiary outside of the United States of America, as the Board
may consider necessary or appropriate to accommodate differences in local law,
tax policy or custom. Moreover, the Board may approve such supplements to or
amendments, restatements or alternative versions of the Plan (including without
limitation, sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of the Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of NWI may certify
any such document as having been approved and adopted in the same manner as the
Plan. No such special terms, supplements, amendments or restatements, however,
will include any provisions that are inconsistent with the terms of the Plan as
then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of NWI.
14. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under the Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit. If a Participant’s benefit is to be received in the
form of Shares, and such Participant fails to make arrangements for the payment
of tax, the Company shall withhold such Shares having a value that shall not
exceed the statutory minimum amount required to be withheld. Notwithstanding the
foregoing, when a Participant is required to pay the Company an amount required
to be withheld under applicable income and employment tax laws, the Participant
may elect, or the Company may require the Participant, to satisfy the
obligation, in whole or in part, by electing to have withheld, from the Shares
required to be delivered to the Participant, Shares having a value equal to the
amount required to be withheld, or by delivering to the Company other Shares
held by such Participant. The Shares used for tax withholding will be valued at
an amount equal to the Market Value per Share of such Shares on the date the
benefit is to be included in Participant’s income. In no event will the Market
Value per Share of the Shares to be withheld or delivered pursuant to this
Section 14 to satisfy applicable withholding taxes exceed the minimum amount of
taxes required to be withheld. Participants shall also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with the disposition of Shares acquired upon the
exercise of Option Rights.
15. Amendments, Etc.
(a) The Board may at any time and from time to time amend the Plan in whole or
in part; provided , however , that if an amendment to the Plan must be approved
by the stockholders of NWI in order to comply with applicable law or the rules
of the Nasdaq Stock Market or, if the Shares are not traded on the Nasdaq Stock
Market, the principal national securities exchange upon which the Shares are
traded or quoted, then, such amendment will be subject to stockholder approval
and will not be effective unless and until such approval has been obtained.
 
(b) Except in connection with a corporate transaction or event described in
Section 11 of the Plan, the terms of outstanding Awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, and no outstanding Option Rights or
Appreciation Rights may be cancelled in exchange for other Awards, or cancelled
in exchange for Option Rights or Appreciation Rights with an Option Price or
Base Price, as applicable, that is less than the Option Price of the original
Option Rights or Base Price of the original Appreciation Rights, as applicable,
or cancelled in exchange for cash, without stockholder approval. This
Section 15(b) is intended to prohibit (without stockholder approval) the
repricing of “underwater” Option Rights and Appreciation Rights and will not be
construed to prohibit the adjustments provided for in Section 11 of the Plan.
Notwithstanding any provision of the Plan to the contrary, this Section 15(b)
may not be amended without approval by NWI’s stockholders.
(c) If permitted by Section 409A of the Code and Section 162(m) in the case of a
Qualified Performance-Based Award, in case of termination of employment by
reason of death, disability or normal or early retirement, or in the case of
unforeseeable emergency or other special circumstances, of a Participant who
holds an Option Right or Appreciation Right not immediately exercisable in full,
or any Shares of Restricted Stock or any Restricted Stock Units as to which the
Restriction Period has not




--------------------------------------------------------------------------------




been completed, or any Annual Incentive Awards, Performance Shares or
Performance Units which have not been fully earned, or any Other Awards subject
to any vesting schedule or transfer restriction, or who holds Shares subject to
any transfer restriction imposed pursuant to Section 10(b) of the Plan, the
Board may, in its sole discretion, accelerate the time at which such Option
Right, Appreciation Right or Other Award may be exercised or the time when such
Restriction Period will end or the time at which such Annual Incentive Awards,
Performance Shares or Performance Units will be deemed to have been fully earned
or the time when such transfer restriction will terminate or may waive any other
limitation or requirement under any such Award.
(d) Subject to Section 16(b) of the Plan, the Board may amend the terms of any
award theretofore granted under the Plan prospectively or retroactively, but
subject to Section 11 of the Plan, no such amendment shall impair the rights of
any Participant without his or her consent, except as necessary to comply with
changes in law or accounting rules applicable to NWI. The Board may, in its
discretion, terminate the Plan at any time.
Termination of the Plan will not affect the rights of Participants or their
successors under any Awards outstanding hereunder on the date of termination.
16. Compliance with Section 409A of the Code.
(a) To the extent applicable, it is intended that the Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. The Plan and any grants made hereunder shall be administered
in a manner consistent with this intent. Any reference in the Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under the Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Affiliates.
(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by NWI from time to time) and (ii) NWI shall
make a good faith determination that an amount payable hereunder constitutes
deferred compensation (within the meaning of Section 409A of the Code) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A of the Code in order to avoid taxes or penalties under
Section 409A of the Code, then NWI shall not pay such amount on the otherwise
scheduled payment date but shall instead pay it, without interest, on the tenth
business day of the month after such six-month period.
(d) Notwithstanding any provision of the Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, NWI reserves the right to make amendments to the Plan
and grants hereunder as NWI deems necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A of the Code. In any case, a Participant
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on a Participant or for a Participant’s account in
connection with the Plan and grants hereunder (including any taxes and penalties
under Section 409A of the Code), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes or penalties.
17. Governing Law. The Plan and all grants and Awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware, without regard to principles of
conflicts of laws.
18. Effective Date/Termination. The Plan will be effective as of the Effective
Date. No grants will be made on or after the Effective Date under the Existing
Plan, except that outstanding Awards granted under the Existing Plan will
continue unaffected, in accordance with the terms of the Existing Plan as in
effect on the Effective Date, following the Effective Date. No grant will be
made under the Plan more than 10 years after the Effective Date, but all grants
made on or prior to such date will continue in effect thereafter subject to the
terms of the Evidence of Award conveying such grants and of the Plan.
19. Miscellaneous.
(a) Each grant of an Award will be evidenced by an Evidence of Award and will
contain such terms and provisions, consistent with the Plan, as the Board may
approve.




--------------------------------------------------------------------------------




(b) NWI will not be required to issue any fractional Shares pursuant to the
Plan. The Board may provide for the elimination of fractional Shares or for the
settlement of fractional Shares in cash.
(c) The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with NWI or any Subsidiary, nor will
it interfere in any way with any right NWI or any Subsidiary would otherwise
have to terminate such Participant’s employment or other service at any time.
(d) No person shall have any claim to be granted any Award under the Plan.
Without limiting the generality of the foregoing, the fact that a target Award
is established for the job value or level for an employee shall not entitle any
employee to an Award hereunder. Except as provided specifically herein, a
Participant or a transferee of an Award shall have no rights as a stockholder
with respect to any Shares covered by any Award until the date as of which he or
she is actually recorded as the holder of such Shares upon the stock records of
the Company.
(e) Determinations by the Board or the Committee under the Plan relating to the
form, amount and terms and conditions of grants and Awards need not be uniform,
and may be made selectively among persons who receive or are eligible to receive
grants and Awards under the Plan, whether or not such persons are similarly
situated.
(f) To the extent that any provision of the Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of the Plan.
 
(g) No Award under the Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Plan.
(h) Absence or leave approved by a duly constituted officer of NWI or any of its
Subsidiaries shall not be considered interruption or termination of service of
any employee for any purposes of the Plan or Awards granted hereunder.
(i) The Board may condition the grant of any Award or combination of Awards
authorized under the Plan on the surrender or deferral by the Participant of his
or her right to receive a cash bonus or other compensation otherwise payable by
NWI or a Subsidiary to the Participant.
(j) If any provision of the Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify the Plan or any Award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Board, it shall be stricken and the remainder of the Plan shall remain in
full force and effect.
(k) Any Evidence of Award may: (i) provide for recoupment by the Company of all
or any portion of an Award upon such terms and conditions as the Board or
Committee may specify in such Evidence of Award; or (ii) include restrictive
covenants, including, without limitation, non-competition, non-disparagement and
confidentiality conditions or restrictions, that the Participant must comply
with during employment by or service to the Company and/or within a specified
period after termination as a condition to the Participant’s receipt or
retention of all or any portion of an Award. This Section 19(k) shall not be the
Company’s exclusive remedy with respect to such matters. This Section 19(k)
shall not apply after a Change in Control, unless otherwise specifically
provided in the Evidence of Award.




